Case 1:18-cv-03620-ENV-CLP Document 12 Filed 01/09/19 Page 1 of 2 PageID #: 51




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OFNEW YORK


  JulienFord,                                                       STIPULATION AND
                                                      Plaintiff,    ORDEROFDISMISSAL
                              -against-                             18CV3620(ENV)(CLP)

  CityofNewYork, P.O. PatrickCasiano,P.O.Almanzar,
  Sergeant Nocerino et al.,
                                                    Defendants.




                 WHEREAS, the parties have reached a settlement agreement and now desire to
  resolve the rcmainiDg issues raised in this litigation, without further proceedings andwithout
  admittinganyfaultor liability;

                NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by
  andbetweentheundersigned,that

         1.     The above-referenced action is hereby dismissed with prejudice; and
Case 1:18-cv-03620-ENV-CLP Document 12 Filed 01/09/19 Page 2 of 2 PageID #: 52




         2.      Notwithstanding the dismissal of this action in accordance with this agreement,
 the District Court shall continue to retain jurisdiction over this action for the purpose of
 enforcingthetermsofthesettlement agreementreachedbetweenthepartiesandsetforthinthe
 StipulationofSettlementexecutedbythepartiesinthismatter.

 Da : NewYork,NewYork
                                2018


 LAWOFHCESOFUGO UZOH                                  ZACHARY W. CARTER
 Attorneys forPIaintiIT                               Corporation Counsel ofthe
 304 Livingston Street, Suite 2R                          CityofNewYork
 Brooklyn, NY 11217                                   Attorney for Defendants City ofNewYork.
 (718)874-6045                                            Caslano. Almanzar. andNocerino
                                                      100ChurchStreet, 3rdFloor
                                                      N     Y r   Ne Yor      0007

 By:                                            By:
       Ugoc        Uzoh                               ValericE. Smifh
       Attorney for Plaintiff                         Assistant Corporation Counsel
                                                      SOORDERED:



                                                      HON. ERICN. VTTALIANO
                                                      UNITED STATES DISTRICT JUDGE

                                                      Dated:                      2018
